ORDER
PER CURIAM:
This Court has received a certified copy of an order of the Court of Appeals of Maryland in Miscellaneous Docket (Subtitle BV) No. 33, indicating that Joe M. Kyle has been disbarred from the practice of law in Maryland on consent. On consideration of the Board on Professional Responsibility’s recommendation that reciprocal discipline be imposed, and it appearing that respondent has not answered this court’s order to show cause why discipline identical to that imposed in Maryland should not be imposed, it is
ORDERED that respondent, Joe M. Kyle, shall be disbarred from the practice of law in the District of Columbia, effective 20 days from the date of this order unless, within that 20-day period, he shall request that this matter be referred to the Board on Professional Responsibility for determination as to whether the offenses of which he was convicted involved moral turpitude.
The Clerk shall transmit a copy of this order by certified mail to the respondent, thereby providing notice of his disbarment and of the provisions of Sections 19 and 21 of Rule XI of the Rules of this court.
The Clerk is further directed to transmit a copy of this order to the Chairman of the Board on Professional Responsibility.